DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 11/23/2022. Presently claims 2-4, 6-11, 13-18, 20, and 21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A system comprising: one or more computer processors; one or more computer memories; a set of instructions stored in the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising: receiving a communication from a client device, the communication including an indication of a presence of the client device at a physical location; identifying an opportunity for a target user of the client device to earn an achievement, the opportunity selected from a plurality of opportunities based on location-specific historic data pertaining to activities previously performed at the location, the location-specific historic data comprising: an activity previously performed by the target user with respect to a game networking system while the target user was previously present at the location and a success rate of notifications for the opportunity with respect to influencing activities of other users of the game networking system while the other users were at respective previous times, present at the location; and based on a combination of the receiving of the indication of the presence of the client device and the identifying of the opportunity for the target user, communicating a notification pertaining to the opportunity for presentation on the client device. The underlined portion here relates to the abstract idea of certain methods of organizing human activity. That is encouraging users to be at a certain physical location by providing incentives for them to be there and encouraging users to perform activities that previously performed by other users. The additional elements of the claim beyond the abstract idea are applying the abstract idea into a technological environment by adding in generic computing parts to the claim. This judicial exception is not integrated into a practical application because it merely applies the abstract idea to a technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements to the claims are generic computing parts which the Supreme court determined in Alice is not enough to bring an abstract idea into patent eligibility.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2013/0262203 to Frederick.
	With regard to claim 2, Fredrick discloses a system comprising: one or more computer processors (0069); one or more computer memories (0069); a set of instructions stored in the one or more computer memories (0069), the set of instructions configuring the one or more computer processors to perform operations comprising: receiving a communication from a client device, the communication including an indication of a presence of the client device at a physical location (0040-0041; 0055); identifying an opportunity for a target user of the client device to earn an achievement, the opportunity selected from a plurality of opportunities based on location-specific historic data pertaining to activities previously performed at the location (0047; 0065), the location-specific historic data comprising: an activity previously performed by the target user with respect to a game networking system while the target user was previously present at the location and a success rate of notifications for the opportunity with respect to influencing activities other users of the game networking system while the other users were at respective previous times present at the location (fig. 4c; 0040-0047; 0055; 0060; 0065); and based on a combination of the receiving of the indication of the presence of the client device and the identifying of the opportunity for the target user, communicating a notification pertaining to the opportunity for presentation on the client device (0055-0056).
	With regard to claim 3, Fredrick discloses the other user is selected based on a history of activities the other user having a similarity to a history of activities as the target user (0045; 0047; 0060).
	With regard to claim 4, Fredrick discloses the selecting is further based at least in part on a determination that a time of the presence of the client device at the location corresponds to a time at which the target user has a likelihood of performing the activity (0045; 0047; 0060).
	With regard to claim 6, Fredrick discloses the achievement is configured to be offered to the target user and the other user only while they are present at the physical location (0045; 0055).
	With regard to claim 7, Fredrick discloses the physical location is a micro location within a macro location (0044 wherein the user is in an active geographic area and then must check in at particular locations; additionally, this claim language is broad enough that any location would meet the merits of this claim. That is a block is within a city, which is within a town, within a county, within a state, within a country, within a continent, etc. any of these could be the “micro” location within a “macro” location; it is all just a matter of relativity).
	With regard to claim 8, Fredrick discloses that based on the target user earning the achievement, providing a graphical representation of the achievement for presentation in a user interface of the client device (0040-0042).
	Claims 9-11, 13-18, 20, and 21 are mirror claims related to claims 2-8 and are thus rejected in like manner.
Response to Arguments
The rejections based upon 35 USC 112 have been withdrawn as Applicant has canceled the claims that were previously rejected under 35 USC 112.
With regard to the rejection based upon 35 USC 101, Applicant cites appeal cases decided by the Patent Trial and Appeal Board and cases decided by district courts. Applicant only specifically argues Ex Parte Barous (Appeal 2016-003320, Application No. 10/397,778). Applicant first states that the decision “indicates by precedential opinion patent eligibility of the currently claimed subject matter,” (Arguments, page 7). PTAB decisions are no inherently precedential, and contrary to Applicant’s assertion, this particular decision has not been marked as precedential in the decision. While some decisions may be marked as precedential after the decision this does not appear to be the case here. Regarding 35 USC 101, there appears to be only one precedential decision by PTAB which is Ex parte Mewherter (2012-00792). Thus, it would appear that Applicant is incorrect that Barous is precedential. Secondly, the facts of Barous, while perhaps in a somewhat similar field, do not match the facts of the present case. That is Barous was decided to overcome 101 specifically because, they were “distributing only coupons redeemable at a third-party retailer for goods that were unpurchaseable at the issuing retailer and/or are unrelated to the goods or services offered by the issuing retailer, and then only upon the occurrence of certain conditions,” (Decision at 8). There is no limitation in the present claims similar to this. Additionally, since, as mentioned before, the Barous decision is not precedential, it is only an informative point. As such, Applicant’s arguments are not found to be convincing. Applicant cites three other cases, none of which are precedential and thus are not found to be convincing.
With regard to the prior art, Applicant states, “the examiner appropriately alleged anticipation of only one of the types of location-specific historic data recited in claim 2,” (Arguments, page 9). However, merely because a citation was provided at the end of the two options is not to say that Frederick does not disclose both. Indeed, while not previously cited, if one looks to fig 4c. it is noted that a user could be triggered related to a task in three different ways, elements 425, 426, and 427. It is clearly noted in the figure that a user would NOT be triggered in more than one way, was soon as they are triggered, the flow chart goes to 428. As such, each of 425, 426, and 427 would have to be different users. For ease of rejection, the “target user” would easily be 426 as they are specifically notified (or “targeted”) that leaves users 425 and 427 to be “other users.” Since ALL users have their analytics stored and analyzed (435) it thus meets the entirety of the claim. As such, Applicant’s arguments are not found to be convincing and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715